923 F.2d 849Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Van J. ROBINSON, Plaintiff-Appellant,v.YELLOW FREIGHT SYSTEM, Defendant-Appellee.
No. 90-2218.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1990.Decided Jan. 25, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Chief District Judge.  (CA-89-58-C-C-P)
Van J. Robinson, appellant pro se.
Ann Margaret Pointer, David Richard Kresser, Fisher & Phillips, Atlanta, Ga., for appellee.
W.D.N.C., 132 F.R.D. 424.
AFFIRMED.
Before PHILLIPS and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Van J. Robinson appeals from the district court's order dismissing his case pursuant to Rule 37 of the Federal Rules of Civil Procedure.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.    Robinson v. Yellow Freight System, CA-89-58-C-C-P (W.D.N.C. Oct. 10, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.